ORDER
ALBERT S. PARSONNET of HILLSIDE, who was admitted to the bar of this State in 1955, having pleaded guilty to receiving stolen property, in violation of N.J.S.A. 2C:20-7a, a crime of the fourth degree, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), ALBERT S. PARSONNET is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ALBERT S. PARSONNET be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ALBERT S. PARSONNET comply with Rule 1:20-20 dealing with suspended attorneys.